Title: From James Madison to Thomas Jefferson, 27 June 1791
From: Madison, James
To: Jefferson, Thomas


Dear Sir
New York June 27. 1791.
By a Capt: Simms who setts off this afternoon in the Stage for Philadelphia I forward the Bundle of Cloaths from the Taylor. His bill is inclosed with that of Mrs. Elsworth including the payment to the Smith.
I have seen Col: Smith more than once. He would have opened his budget fully to me, but I declined giving him the trouble. He has written to the President a state of all his conversations with the British Ministry, which will get into your hands of course. He mentioned to me his wish to have put them there in the first instance and your situation on his arrival as an apology for not doing it. From the complexion of the little anecdotes & observations which dropped from him in our interviews I suspect that report has as usual far overrated the importance of what has been confided to him. General professions which mean nothing, and the sending a Minister which can be suspended at pleasure, or which if executed may produce nothing, are the amount of my present guesses.
Mr. Adams seems to be getting faster & faster into difficulties. His attack on Payne which I have not seen, will draw the public attention to his obnoxious principles, more than every thing he has published. Besides this, I observe in McLean’s paper here, a long extract from a sensible letter republished from Poughkeepsie, which gives a very unpopular form to his antirepublican doctrines, and presents a strong contrast of them with a quotation from his letter to Mr. Wythe in 1776.
I am still resting on my oars with respect to Boston. My Horse has had a relapse which made his recovery very improbable. Another favorable turn has taken place, and his present appeara[n]ce promises tolerably well. But it will be some time before he can be ⟨s⟩ound, if he should suffer no other check. Adieu. Yrs.
Js. Madison Jr.
